December 16, 2011 Securities and Exchange Commission treet NE Washington, D.C.20549 Re: William Blair Funds (the "Registrant") File Nos. 33-17463 and 811-5344 To The Commission: Pursuant to Rule 497(j) of Regulation C, under the Securities Act of 1933, in lieu of filing under paragraph (b) or (c) of Rule 497, on behalf of the Registrant, we hereby certify that (1) the form of Prospectus dated December 15, 2011 and Statement of Additional Information dated December 15, 2011 for the above-captioned Registrant that would have been filed under paragraph (b) or (c) of Rule 497 does not differ from that contained in the most recent registration statement or amendment and (2) the text of the most recent registration statement or amendment has been filed electronically. Very truly yours, /s/ Michael J. Murphy Michael J. Murphy MJM/ Vedder Price P.C. is affiliated with Vedder Price LLP, which operates in England and Wales.
